t c memo united_states tax_court gregory t mays and nadine king-mays petitioner v commissioner of internal revenue respondent docket no filed date gregory mays and nadine king-mays pro_se meredyth purdy for respondent memorandum opinion holmes judge gregory mays and his wife nadine refuse to use social_security numbers in claiming dependency_exemptions for their five minor children the commissioner refuses to allow them those exemptions unless they do but the case arrives as a challenge to the commissioner’s effort to collect the mayses’ unpaid taxes and the commissioner argues that we don’t have to settle any arguments about using social_security numbers because the mayses waited too long to raise the issue background as one can see from this table the mayses only twice filed their returns on time for the five years at issue in this case year date filed assessment_date the commissioner nevertheless chose not to audit even the tardy returns accepting each as filed and assessing the tax shown plus a failure-to-timely-file addition_to_tax for the tax years for each of these years other than the mayses had underpaid their taxes the commissioner decided to use his authority to collect those unpaid taxes by using a combination of liens and levies he mailed the required notices and the mayses exercised their right to ask for collection_due_process cdp hearings for each year--including their year for which they received no collection notice because they owed no unpaid tax the irs held a consolidated hearing for all the years on date mr mays used the hearing to contest their liabilities--arguing that he and his wife shouldn’t have to pay as much as the irs said because they should have received dependency_exemptions for their children during the hearing mr mays explained that he wanted the irs to give his children itins--individual taxpayer identification numbers--instead of having them use social_security numbers the appeals officer presiding at the hearing demurred because the mays children were eligible for social_security numbers he concluded they could not be issued itins the mayses asked for a final_determination at the hearing so they could petition this court to decide whether the commissioner was right the appeals officer quickly accommodated them the mays then as now residents of texas timely filed a petition and then agreed to submit the case for decision on stipulated facts discussion once the commissioner assesses a tax he is allowed to collect any unpaid portion of it by filing liens against and levying on a taxpayer’s property but first with some exceptions that aren’t present here he has to notify the taxpayer whose property he wants to take he does this with sec_301_6109-1 and b proced admin regs the regulations also provide that anyone who is duly assigned a social_security_number or who is entitled to a social_security_number will not be issued an irs individual taxpayer number sec_301_6109-1 proced admin regs see 114_tc_511 cansino v commissioner tcmemo_2001_134 davis v commissioner tcmemo_2000_210 notices on a standard form--the cdp notice--telling the taxpayer that he has filed a notice_of_federal_tax_lien nftl or intends to issue a notice_of_intent_to_levy nil the code gives taxpayers who are sent a cdp_notice a right to a cdp hearing before the irs can use a lien or levy to collect the unpaid taxes the timing of a request is important sec_6320 tells the commissioner to send the cdp_notice warning of a nftl not more than business days after the day of the filing of the notice of lien sec_6320 goes on to state that the cdp_notice must tell a taxpayer of his right to request a cdp hearing during the 30-day period beginning on the day after the 5-day period described in paragraph emphasis added the timing of requests for a hearing after receiving a cdp_notice warning of an nil is similar sec_6330 states that such a cdp_notice must be mailed not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period the same section then says that the cdp_notice must tell the taxpayer of his right to request a hearing during the 30-day period under paragraph sec_6330 emphasis added all is not lost for one who fails to meet the deadline for all section references are to the internal_revenue_code requesting a cdp hearing a tardy taxpayer may still ask for an equivalent_hearing the irs considers the same issues at an equivalent_hearing that it would have considered at a cdp hearing and follows the same procedures but an equivalent_hearing leads to the issuance of a decision letter not a notice_of_determination and this court has no jurisdiction to review decision letters see generally 126_tc_183 sec_301_6320-1 proced admin regs putting the dates of the cdp notices for nils and nftls and the dates that the mayses made their requests for a hearing in tabular form makes the procedural problems in this case easy to see cdp notice- cdp notice- year nil none nftl none none cdp hearing request we begin with the ends of this range we lack jurisdiction over the tax_year because the mayses owe no taxes for that year and the commissioner has taken no collection action against them see lister v commissioner tcmemo_2003_17 we lack jurisdiction over the tax_year because as we held in andre v commissioner t c ___ premature cdp requests are ineffective they can not lead to the issuance of a valid notice_of_determination and so we can have no jurisdiction to review the commissioner’s determination to issue an nil for the mayses’ tax_year the mayses’ requests for cdp hearings for are also defective not because they were too early but because they were too late for the tax_year they waited too long before requesting a cdp hearing--whether one calculates the time from the date of the cdp_notice warning them of the nil or the date of the cdp_notice warning them of the nftl the irs issued them only a decision letter not a notice_of_determination and so we clearly have no jurisdiction see investment research t c pincite for each of the remaining years--2000 and 2002--we have jurisdiction to review the commissioner’s determination to sustain his nils but the mayses have another procedural problem their only ground for challenging the commissioner’s collection effort was the irs’s refusal to reduce their taxes by granting them dependency_exemptions for their five children in the jargon of cdp law they were challenging the existence or amount of the underlying liability for those two tax periods sec_6330 that law is clear however that a taxpayer may make such a challenge if but only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability id the problem for the mayses is that they had already been sent cdp notices that warned them of nftls for and back on date this was well before date when they requested a cdp hearing on the nils the regulation dictates the result where the taxpayer previously received a cdp_notice under sec_6320 ie a nftl with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability sec_301_6330-1 a-e7 proced admin regs by not timely requesting a cdp hearing after receiving the nftls for and they lost their right to challenge their tax_liability for those years after receiving the nils an appropriate order in favor of respondent will be entered
